     Case 1:18-cv-01880-EGB Document 83 Filed 06/03/19 Page 1 of 1




      In the United States Court of Federal Claims
                                 No. 18-1880C
                             (Filed: June 3, 2019)

**************************

ORACLE AMERICA, INC.,

                      Plaintiff,

v.

THE UNITED STATES,

                      Defendant,

and

AMAZON WEB SERVICES, INC.,

                      Intervenor.

**************************

                                    ORDER

      The government is directed to submit answers, including citations to
the amended administrative record, to the following questions on or before
June 11, 2019:

      1. Does the amended administrative record reflect any participation,
         substantive or otherwise, in the Joint Enterprise Defense
         Infrastructure Cloud procurement by Tony DeMartino after March
         2018?

      2. Does the amended administrative record reflect whether Mr.
         DeMartino remains in government employment or, if not, provide
         information regarding his departure from the Department of Defense?

                                           s/Eric G. Bruggink
                                           ERIC G. BRUGGINK
                                           Senior Judge
